Citation Nr: 0310133	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from May 1980 to 
December 1980.

The veteran was previously denied service connection for a 
psychiatric disability in a November 1991 rating action.  
This appeal arises from a June 2000 decision entered by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  It was perfected for appeal in 
November 2000, and a hearing at which the veteran testified 
before the undersigned was conducted at the RO in April 2001.  
The case was subsequently referred to the Board of Veterans' 
Appeals (Board) in Washington, DC, and in a July 2001 
decision, the Board denied the appeal.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims, (Court).  In an order entered in 
August 2002, following a Joint Motion submitted by VA and the 
veteran's representative before the Court, the Court vacated 
the Board's decision.  The matter was then returned to the 
Board for compliance with the Court order.  Thereafter, the 
Board undertook additional development of the case, which 
resulted in the receipt of additional evidence.  The matter 
is now ready for further review.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disorder in a November 1991 rating action which 
found the disability existed prior to service, and was not 
aggravated by service.  

2.  Evidence added to the record since the prior rating 
decision includes service medical records which reflect the 
veteran's referral to a mental health clinic for assessment 
and recommendations, based on the veteran's expressed 
obsession with hypnosis.  

3.  The evidence added to the record since the prior denial 
bears directly and substantially upon the specific matter 
under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  


CONCLUSION OF LAW

Evidence received since the veteran's claim was previously 
denied is new and material, and the claim for service 
connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The changes 
with respect to claims to reopen address the definition of 
evidence considered "new and material" and are applicable 
to claims filed on or after August 29, 2001.  Accordingly, 
this is not applicable in this case.  In any event, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA, and in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  66 Fed. 
Reg. 45,629.  

With respect to the notice requirements of the VCAA, VA must 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, the rating decision that was appealed, the statement of 
the case, the Board decision that was vacated and February 
2003 correspondence from the Board set forth the law and 
regulations applicable to this case, identified the evidence 
considered in the appeal and explicitly informed the veteran 
what additional evidence was need to substantiate the claim.  
The veteran was also advised as to his responsibilities in 
efforts the Board would undertake to further develop the 
record.  Furthermore, the content of the arguments set forth 
by the veteran's representatives in documents he submitted to 
the Court make clear his understanding of the VCAA.  Under 
these circumstances, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met for purposes of addressing whether the claim may be 
reopened.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  At the same time, however, 
many obligations with respect to the duty to assist are not 
generally triggered until new and material evidence has been 
submitted.  

As mentioned in the Introduction, the Board undertook 
additional development in this case upon receipt of the 
Court's order.  As will be explained below, this development 
resulted in the receipt of evidence sufficient to reopen the 
claim, which in turn has triggered even further development.  
Accordingly, the duty to assist requirements set forth by the 
VCAA, like the notice requirements are met.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if it preexisted 
service, was aggravated by such service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

A preexisting disease will be considered to have been 
aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. 
§ 3.306(a).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  See Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).  Also, where there was merely a flare-up of the pre-
existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). 

A review of the evidence in this case shows that the veteran 
first submitted a claim for service connection for 
psychiatric disability in August 1991.  In connection with 
that claim, the RO obtained the veteran's service medical 
records, and copies of post service treatment records.  After 
reviewing these records, the RO concluded that the veteran's 
psychiatric disability pre-existed his entrance into service, 
and that it had not been aggravated by service.  Accordingly, 
the veteran's claim for benefits was denied in a November 
1991 rating action.  The veteran was notified of this 
decision, and of his appellate rights in a letter addressed 
to him in January 1992.  He did not appeal this action, and 
therefore, it became final after one year.  (38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 19.129,19.192, as in effect at 
the time.)  The veteran's current appeal arose from his 
January 2000 attempt to reopen the claim, which was denied in 
June 2000.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the record since 1992, includes a 
service medical record that had not been previously 
associated with those service medical records obtained when 
the veteran first submitted his claim in 1991.  This 
documents a September 1980 in-service referral of the veteran 
to a mental health clinic for an assessment that was prompted 
by the veteran's complaints of headaches, insomnia, and an 
"obsession [with] hypnosis dating back about 3 years."  

While evidence of in-service behavior that was considered by 
an individual in the medical field to be sufficient to 
warrant an evaluation and assessment by a mental health 
professional does not establish that a pre-existing 
psychiatric impairment had undergone a permanent increase in 
severity, it certainly bears directly and substantially on 
that question.  Further, it is not evidence confirming 
information previously established, and in fairness ought to 
be considered in the context of the evidence previously 
assembled to decide the merits of the claim.  Accordingly, 
the Board considers this evidence new and material, and the 
claim for service connection for a psychiatric disorder is 
reopened

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
This will be addressed in the Remand below.  

ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disability, the appeal is 
granted.


REMAND

As explained above, the Board considers new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection.  In reviewing the record in its entirety, 
it is observed that there is some conflicting evidence with 
respect to when the veteran first received treatment for a 
psychiatric illness from the Marion-Citrus Mental Health 
Centers.  This is of obvious significance since some evidence 
suggests the veteran's treatment there prior to service, 
which is in contrast to his service entrance and discharge 
examinations which showed no psychiatric abnormalities on 
clinical evaluation.  (The narrative reason for his discharge 
from service was "Marginal Performer assigned to Initial 
Training.")  To clarify this, it will be necessary to 
contact that facility and request copies of any records of 
treatment of the veteran from its earliest contact with him 
through 1984.  (It appears the records of the treatment of 
the veteran at this facility after 1984 have been associated 
with the claims file.)  

In addition, a current psychiatric examination of the veteran 
is needed to address the current nature and extent of the 
veteran's psychiatric illness and to obtain an opinion 
regarding the time of onset of the disability, and if that 
occurred prior to service, whether it may be considered the 
disability underwent an increase beyond its natural 
progression during service.  

This Remand will also give the RO an opportunity to ensure 
that the provisions of the Veterans Claims Assistance Act of 
2000, (VCAA) have been fully met.  

Under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should ensure that the appropriate 
notice and duty to assist obligations of VA under 
the VCAA are met in this case.  In particular, the 
notice should apprise the veteran of the evidence 
and information necessary to substantiate his 
claims.  This notice should also inform him of what 
evidence he must provide, and that which VA will 
obtain, as well as the appropriate time limitation 
within which to submit any evidence or information.  

2.  After obtaining any necessary authorization, 
the RO should contact the Marion-Citrus Mental 
Health Centers, Inc., P.O. Box 771929 Ocala, 
Florida 34477-1929, and request copies of the 
veteran's treatment at this facility for the period 
between 1978 and 1984.  

3.  Next, the RO should schedule the veteran for a 
psychiatric examination the purpose of which is to 
determine the nature and extent of the veteran's 
psychiatric disability, currently diagnosed in 
private records as schizophrenia, chronic paranoid 
type.  In addition, the examiner should be asked to 
review the veteran's claims file, and in the 
examination report, enter his or her opinion as to 
the likely time of onset (month and year if 
possible) of the veteran's psychiatric illness.  In 
the event the examiner determines the onset of the 
veteran's illness occurred prior to May 1980 
(veteran's entrance into service), he or she should 
identify the basis for that finding and then opine 
whether it is "likely," "unlikely," or "at 
least as likely as not," that the illness 
underwent a permanent increase in severity during 
service.  If such an increase in severity is found 
to have occurred, the examiner should then opine 
whether this increase is considered due to the 
natural progression of the disease.  A complete 
rational for all opinions should be provided.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a psychiatric disability.  If that 
decision remains adverse to the veteran, he should 
be provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



